Exhibit D Jazz Pharmaceuticals Overview Our Mission Jazz Pharmaceuticals is a dynamic specialty biopharmaceutical company that identifies, develops and commercializes innovative products to address unmet medical needs in focused therapeutic areas, always keeping in mind our mission to improve patients’ lives. Living Our Core Values is Key to Our Success Pursuit of Excellence Innovation Passion Integrity Collaboration A philosophy that each talented team member, working in collaborative and creative teams, contributes to a common goal to improve patients’ lives. What’s in Our Name? Inspired by the talented jazz musicians who come together, each a specialist with individual style, to make music in concert. We bring valuable therapies to help patients overcome challenging, complex diseases. We provide comprehensive support services to help ensure access to and safe and appropriate use of these therapies. Patient-First Approach 5 February 2007 Licensed from March 2003 Jazz Pharmaceuticals Founded Executing on Growth Strategy June 2005 Acquired Orphan Medical January 2012 Merger with Azur Pharma June 2012 Acquired EUSA Pharma 6 Expect to close 1Q14 Acquisition of Gentium Defitelio™ February 2013 Agreement with Concert Pharmaceuticals JZP-386 7 New Addition to our Commercial Portfolio HEMATOLOGY/
